 


109 HR 3920 IH: Domestic Violence Courts Assistance Act
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3920 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Ms. Solis (for herself, Mrs. Capito, and Mrs. Capps) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize the establishment of domestic violence court systems from amounts available for grants to combat violence against women. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Courts Assistance Act. 
2.FindingsThe Congress finds the following: 
(1)Nearly one-third of American women report being physically or sexually abused by a husband or boyfriend at some point in their lives. 
(2)Family violence costs the nation between $5,000,000,000 and $10,000,000,000 each year in medical expenses, police and court costs, shelters and foster care, sick leave, absenteeism, and nonproductivity. 
(3)The Nation’s first specialized domestic violence court was established in Chicago in the early 1980s to centralize the prosecution of domestic violence offenders. 
(4)There are presently more than 300 domestic violence courts in at least 23 States nationwide. 
(5)Specialized domestic violence courts in several communities have resulted in cutting the processing time of domestic violence, reducing a backlog of existing domestic violence cases and raising the conviction rate. 
(6)Specialized domestic violence courts allow judges, prosecutors and defense attorneys to focus on the intricacies of domestic violence cases, especially with regards to repeat offenders. 
3.Establishment of domestic violence court systems from amounts available for grants to combat violence against women 
(a)In generalPart T of the Omnibus Crime Control and Safe Streets Act of 1968 (relating to grants to combat violent crimes against women) is amended as follows: 
(1)Purposes for which grants may be usedSection 2001(b) of that Act (42 U.S.C. 3796gg(b)) is amended— 
(A)in paragraph (10), by striking and at the end; 
(B)in paragraph (11), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(12)providing the resources to establish and maintain a court system dedicated to the adjudication of domestic violence cases, including providing such resources as— 
(A)prosecutors and court personnel, including those who perform interpretation and translation services; 
(B)technical assistance and counseling; 
(C)training of attorneys, judges, and court personnel, including those who perform interpretation and translation services (which should be carried out in consultation with local domestic violence advocates, State domestic violence coalitions, or both); 
(D)technological improvements and data collection; and 
(E)improvement of court facilities, including the creation of safe waiting areas and improved security.. 
(2)Qualification for fundsSection 2002(c)(3)(C) of that Act (42 U.S.C. 3796gg–1(c)(3)(C)) is amended by inserting after including juvenile courts the following: and specialized domestic violence courts. 
(b)Attorney General reportNot later than thirty days after the expiration of the third fiscal year beginning after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on the implementation and effectiveness of the amendments made by subsection (b), including the effectiveness of grants made under such amendments in reducing the rates of domestic violence and shortening the period of judicial review in domestic violence cases. 
(c)State justice instituteSection 206(c) of the State Justice Institute Act of 1984 (42 U.S.C. 10705(c)) is amended— 
(1)in paragraph (14) by striking and; 
(2)in paragraph (15) by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(16)implement and evaluate court-based approaches to adjudicating domestic violence cases in State courts, including— 
(A)domestic violence courts; 
(B)integrated case management information systems; 
(C)collaborations among courts, law enforcement agencies, social service agencies, women’s shelters, and victims of crime support organizations; and 
(D)any other innovative practices likely to improve the criminal justice system’s response to domestic violence; and 
(17)provide technical assistance to State courts to facilitate the development and adoption of improved practices in the adjudication of domestic violence cases.. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out paragraphs (16) and (17) of section 206(c) of the State Justice Institute Act of 1984, as added by subsection (c), $1,500,000 for each of fiscal years 2006 through 2009. 
 
